Title: From James Madison to William Pinkney, 21 July 1808
From: Madison, James
To: Pinkney, William



Dear Sir
Washington July 21. 1808

I have little to add to my private letter of the 15th. by the B. Packet, a copy of which is inclosed.
Great efforts have been made to render the Embargo unpopular, and to prosecute evasions & violations of it.  These efforts have not ceased & have not been without a certain degree of effect.  With the means used by our own Citizens have been united great exertions from the Canadian & N. Scotia borderers.  On the lakes Combinations have been formed on both sides of the boundary, and it is believed, tho’ not as yet proved, that a British party passed the boundary and carried away by force a quantity of Potash &c embodied by Colluders on our side for the purpose.  It is certain also that no inconsiderable quantities of provisions have been smuggled into the W: Indies.  The Measure however, can not but have had a powerful effect in that quarter.  The general price even of provisions shews it, and with respect to Lumber so indispensable to their situation & pursuits, there is reason to believe that scarcely any supplies whatever have found their way, So that on the whole, connecting the Embargo with the Orders in Council, the W. Indn. interest has no reason to exult in the policy of the latter.  Within ourselves, the body of the people have borne the privations with a firmness which leaves no doubt of their perseverance, as long as these shall be the alternative with submission to the foreign Edicts.  The sense of Natl. honor & independence seems to be entering deeper & deeper into the mass of the people, and the operation of the retaliating system on the onstanding navigation affords daily evidence of the good fortune of that which has been saved from the danger.
If the B. Orders continue much longer they will certainly have more than a temporary effect on B. manufactures.  It is astonishing what a zeal for homespun has been excited, and I am persuaded that altho calculations may carry the extent and permanency of the substitutes in some cases too far, it will be found the looms & wheels set up will be continued, after the crisis is over, in a degree beyond any idea entertained beyond the Atlantic, To say nothing of the patronizing measures of the Govt. & how it has been long known to the planters & farmers that it was cheaper to make than to buy much of their common garments, but the trouble of making the innovation and the habit of resorting to the Shops, stifled that consideration of interest.  Let the habit change to the side of interest, and the consequence may easily be pronounced.
I believe our harvests which are now generally over, thro’ the middle & Southn. States, will turn out better than I lately expected.  The Season of late has been immensely hot, and it is feared that the ensuing one may not be healthy.  It is already suggested that the yellow fever is shewing itself in Philada.
This with the public dispatches will be delivered by Mr. Atwater, post master at New Haven who has been desirous of a voyage for the sake of his health.  He will explain the arrangement for his return with your dispatches.  He is a very worthy & amiable man, of excellent understanding, and capable of giving correct information as to our internal affairs, particularly in the Eastern States.  If you shd. have recd. a short answer to Pickering’s letter, published at N. Haven, you will need no other proof than you will find in that of the talents & sound sense of Mr Atwater who was the author.
Among the papers now sent you will notice the unanimous votes of the Legis: of S. C. in support of the Embargo and on the subject of manufactures.  They are the more important as the federalists in that body must have concurred, and as S. C. is a State peculiarly affected by the stoppage of exports.  It is a state hitherto little addicted to manufactures even of the household kind; tho’ now promising peculiar advantage in the article of Cotton.  Being at the end of my paper as well as of my time, I remain Dr. Sir very sincerely & with great  Yr obdt. hble Servt.

James Madison

